          Case 1:18-cv-02620-TSC Document 15 Filed 03/13/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY,                  )
                                                  )
                Plaintiff,                        )
                                                  ) Case No. 1:18-CV-02620-TSC
       vs.                                        )
                                                  )
DAVID BERNHARDT, Secretary of the U.S.            )
Department of the Interior; U.S. FISH AND         )
WILDLIFE SERVICE; and AURELIA SKIPWITH, )
Director of the U.S. Fish and Wildlife Service, 1 )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

           JOINT MOTION TO CONTINUE THE STAY OF PROCEEDINGS

        Plaintiff the Center for Biological Diversity and Federal Defendants David Bernhardt, in his

official capacity as Secretary of the Interior; the U.S. Fish and Wildlife Service (“FWS”); and Aurelia

Skipwith, in her official capacity as Director of FWS, hereby move to continue the stay of

proceedings in this case until September 15, 2020.

        On November 14, 2018, Plaintiff filed its Complaint, ECF No. 1, alleging Endangered

Species Act (“ESA”) and Administrative Procedure Act (“APA”) claims related to gray wolves,

which are currently listed as threatened in the state of Minnesota and endangered in the remainder

of the lower-48 states and Mexico, except for the area designated as the Northern Rocky Mountains

DPS (Montana, Wyoming, Idaho, and parts of Washington and Oregon) and parts of Arizona and

New Mexico. 2 Plaintiff’s Complaint alleges three claims: (1) Federal Defendants failed to develop

and implement a nationwide gray wolf recovery plan pursuant to 16 U.S.C. § 1533(f)(1); (2) Federal



1
  Pursuant to Federal Rule of Civil Procedure 25, Aurelia Skipwith is automatically substituted for
her predecessor in office.
2
  The Mexican gray wolf subspecies and the red wolf are separately listed under the ESA, and are not
involved in the present lawsuit.
                                                   1
            Case 1:18-cv-02620-TSC Document 15 Filed 03/13/20 Page 2 of 4



Defendants unreasonably denied Plaintiff’s 2010 petition requesting the development of a

nationwide gray wolf recovery plan; and (3) Federal Defendants failed to conduct a timely five-year

review of the gray wolf’s status. On March 27, 2019, Federal Defendants filed their Answer, ECF

No. 11.

          On March 15, 2019, FWS published a proposed rule in the Federal Register, proposing to

remove the gray wolf (Canis lupus) from the list of endangered and threatened species and soliciting

public comment on that proposal. 84 Fed. Reg. 9,652. On April 19, 2019, the parties submitted a

Joint Motion to Stay Proceedings, arguing that a stay would promote judicial and party economy

because FWS’s future action on the proposed rule will likely impact the nature and resolution of

claims in this case and could render the entire case moot. See ECF No. 12. The Court granted the

Motion to Stay, staying all proceedings until March 15, 2020, and requiring Federal Defendants to

file a status report by September 15, 2019. See Minute Order (Apr. 24, 2019). Federal Defendants

filed the status report on September 13, 2019, stating that FWS was continuing to work on the

proposed rule and providing an update on that process. See ECF No. 14. The stay is currently set to

expire on March 15, 2020.

          Federal Defendants are continuing to evaluate the proposed rule and the public comments

and are working on a final rule. However, FWS is not prepared to publish a final rule by March 15,

2020. The parties have conferred and have agreed that continuing the stay for an additional six

months, until September 15, 2020, would conserve the Court’s and the parties’ resources. The same

rationale for the original stay applies to the parties’ request to extend the stay. See ECF No. 12.

Federal Defendants also agree to file a notice no later than seven days after the publication of a final

rule.

          Continuing the stay of proceedings in this case serves judicial and party economy and is well

within the Court’s discretion. Landis v. North American Co., 299 U.S. 248, 254 (1936) (district court


                                                    2
          Case 1:18-cv-02620-TSC Document 15 Filed 03/13/20 Page 3 of 4



has broad discretion to stay proceedings as an incident to its power to control its own docket). For

the foregoing reasons, the parties respectfully request that the Court continue the stay of all

proceedings in this case until September 15, 2020.




 Dated: March 13, 2020                    JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                          SETH M. BARSKY, Section Chief
                                          MEREDITH FLAX, Assistant Section Chief

                                          /s/ Devon Lea Flanagan
                                          DEVON LEA FLANAGAN, Trial Attorney
                                          (D.C. Bar No. 1022195)
                                          U.S. Department of Justice
                                          Environment & Natural Resources Division
                                          Wildlife & Marine Resources Section
                                          601 D St. NW
                                          Washington, D.C. 20004
                                          Tel: 202-305-0201/ Fax: 202-305-0275
                                          Email: Devon.flanagan@usdoj.gov

                                          MICHAEL R. EITEL, Senior Trial Attorney
                                          U.S. Department of Justice
                                          Environment & Natural Resources Division
                                          Wildlife & Marine Resources Section
                                          999 18th Street, South Terrace 370
                                          Denver, Colorado 80202
                                          Tel: 303-844-1479 / Fax: 303-844-1350
                                          Email: Michael.Eitel@usdoj.gov

                                          Attorneys for Federal Defendants


                                          /s/ Collette L. Adkins
                                          COLLETTE L. ADKINS, Senior Attorney
                                          (MN Bar No. 035059X*)
                                          Center for Biological Diversity
                                          P.O. Box 595
                                          Circle Pines, MN 55014-0595
                                          Tel: 651-955-3821
                                          Email: cadkins@biologicaldiversity.org

                                          Attorney for Plaintiff



                                                    3
Case 1:18-cv-02620-TSC Document 15 Filed 03/13/20 Page 4 of 4



                       *Admitted pro hac vice




                               4
